■^aO i99A (Rev. 6/97) Order Scltiii" Conditions ol' Release                                                                     Page 1 of   3   Pages




                                                                                                               .    1

                                                                                                                             OCT - 3 2013
                                       United States District Court'

                                                   Kastern            District of          Virginia



                    United States of America
                                                                           ORDER SETTING CONDITIONS
                                                                                           OF RELEASE
                                  V.

                                                          Case Number: ^
                             Defendant
                                                   'Xi \<V{A
IT IS ORDERED that the release of the defendant is subject to the following conditions:

           (1)   The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

           (2) The defendant shall immediately advise the coun, defense counsel and the U.S. Attorney in writing before any change in
               address and telephone number.

           (3)   The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as

                 directed. The defendant shall appear at (if blank, to be notified).                   United Stales District Court

                     401 Courthouse Sq.. Alexandria, VA          on                            \o|q|\g^                                     zpiv\
                                                                                                  Date and Time




                                          Release on Personal Recognizance or Unsecured Bond

 IT IS FURTHER ORDERED that the defendant be released provided that:

 (       ) (4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.

 (       ) (5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of

                                                                                                                   dollars ($                      .)
                 in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                     DISTRIBUTION:       COURT       DEFENDANT    PRETRIAL      SERVICES       U.S. ATTORNEY            U.S. MARSHAL
